[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE OBJECTION TO REQUEST TO REVISE (#139)
Contained in the file are Amended Complaints dated October 18, 1991 (#114) and August 22, 1991 (#116) respectively.
The defendants did not file a responsive pleading (Answer and Special Defenses (#129) until May 19, 1992. Thereafter the plaintiff filed Request or Revise Special Defenses (#132) on June 18, 1992. The defendants then filed an Objection to Request to Revise (#139) on July 15, 1992. It does not appear that either side to the instant lawsuit strictly observed the time limit for CT Page 7224 filing pleadings reflected in Sec. 114 Connecticut Practice Book.
It is ordered (1) that the defendants specify in Special Defenses the particular sections of the Statute of Limitations upon which they rely and (2) that the matter of payments (dates and amounts) be pursued by Discovery rather than in the pleadings.
John C. Flanagan State Trial Referee